Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.

Claims
Claims 1, 8, and 15 have been amended. Claims 1-20 are rejected and pending in the application. 

Response to Arguments

Applicant Argues 
In addition, Applicant notes that the subsequent elements of amended claim 1 that involve operating on the “at least one data set” involve operating on both “structured and unstructured data” present in the same hybrid data set. Applicant notes that the combination of Joshi, Martin, and Zhu does not appear to disclose processing 

Examiner Responds:
Applicant argues In addition, Applicant notes that the subsequent elements of amended claim 1 that involve operating on the “at least one data set” involve operating on both “structured and unstructured data” present in the same hybrid data set. Applicant notes that the combination of Joshi, Martin, and Zhu does not appear to disclose processing hybrid data sets that include both “structured and unstructured data.” Therefore, the combination of the cited references also fails to show or suggest the subsequent elements of amended claim 1.” Applicant's 35 USC § 103 arguments with respect to the claim limitation “in response to receiving the search request, obtaining, by the processor, at least one data set comprising structured and unstructured data” has been considered but are moot in view of the new ground(s) of rejection.

In addition, Applicant argues “Instead, claim 5 involves using a natural language process to generate unstructured link sets by “applying, by the computer based system, a natural language processing algorithm to at least one of the first unstructured data set or the second unstructured data set to generate the unstructured link set.” Therefore, the cited portions of Zhu fail to disclose the subject matter of claim 5. As none of the other cited references disclose the subject matter of claim 5, and the Office Action fails to cite any of the other references for the same, it follows that the combination of the cited references also fails to show or suggest the subject matter of claim 5.” Applicant's 35 USC § 103 arguments with respect to the claim limitation “applying, by the processor, a natural language processing algorithm to at least one of the first unstructured data set or the second unstructured data set to generate the unstructured link set.” and with respect to claims 4, 6, 7, 11, 13, 18, and 20 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3, 8, 9, 10, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi U.S. Patent Publication (2016/0034600; hereinafter: Joshi) in view of and further in view of Roberts et al. U.S. Patent Publication (2020/0320111; hereinafter: Roberts) and further in view of Zhu et al. U.S. Patent Publication (2008/0301120; hereinafter: Zhu) 


Claims 1, 8, and 15
As to claims 1, 8, and 15, Joshi discloses a system comprising: 
a processor (paragraph[0080], “The computing device 500 includes a processor…etc.”); and 
a tangible, non-transitory memory configured to communicate with the processor (paragraph[0088], “The memory 564 can be implemented as one or more of a computer-readable medium or media, a volatile memory unit or units, or a non-volatile memory unit or units…etc.”), the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising (paragraph[0080], “The processor 502 can process instructions for execution within the computing device…etc.”):
receiving, by the processor, a search request (paragraph[0032], “the process 100 permits a user to use unstructured natural language queries…etc.”); 

Joshi does not appear to explicitly disclose 
in response to receiving the search request, obtaining, by the processor, at least one data set comprising structured and unstructured data;
generating, by the processor, relationship map data based at least in part on linked data elements of at least one data set, the relationship map data including a plurality of entity type icons, each of the plurality of entity type icons being associated on a one to one basis with an entity type defined by at least one data set; and 
displaying, by the processor, a graphical relationship map, the graphical relationship map including an entity type icon based at least in part on the relationship map data and the search request.

However, Roberts discloses in response to receiving the search request, obtaining, by the processor, at least one data set comprising structured and unstructured data (paragraph[0038], “The content sources 108 may include any sources of data or information in any structured, semistructured or unstructured format capable of being utilized by the techniques described herein, e.g., to update or refine an entity profile being created by a user. For example, the content sources 108 may include without limitation Web pages (e.g., public or private pages), search engines or search services, interfaces to various search services, application program interfaces (APIs) to remote sources of data, local or remote databases (e.g., private databases, corporate databases, government databases, institutional databases, educational databases, and so forth), libraries, other online resources, social networks, computer programs and applications, other entity profiles, and so forth….etc.”, the reference describes obtaining semi-structure data (i.e., structure and unstructured data, as claimed).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Joshi with the teachings of Roberts to search for semi-structure data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Joshi with the teachings of Roberts to improve a search tool for a user to discover and gather data into a profile for an entity (Roberts: paragraph[0003]). 

The combination of Joshi and Roberts do not appear to explicitly disclose generating, by the processor, relationship map data based at least in part on linked data elements of at least one data set, the relationship map data including a plurality of entity type icons, each of the plurality of entity type icons being associated on a one to one basis with an entity type defined by at least one data set; and 
displaying, by the processor, a graphical relationship map, the graphical relationship map including an entity type icon based at least in part on the relationship map data and the search request.


However, Zhu discloses generating, by the processor, relationship map data based at least in part on linked data elements of at least one data set (figure 1, element 40, paragraph[0048], “The functions performed by the central data processor 40 include, for example, performing searches, processing the retrieved search data via the data processing unit 100, storing the original data documents in a raw unstructured data format, searching the retrieved data documents, storing the processed data in a structured data format, executing visualization models based on the structured data, and generating scenarios arising from the processed data….etc.”, the reference describes generating mapped data from retrieved stored data (i.e., at least one data set stored in the prework data set).), the relationship map data including a plurality of entity type icons, each of the plurality of entity type icons being associated on a one to one basis with an entity type defined by at least one data set (figure 14, paragraph[0051]-paragraph[0052], “the identified entities are preferably displayed to the user, such as on GUI 5. Such visualization may take many forms, e.g., a chart, graph, timeline, relationship map, etc. Exemplary visualizations of extracted information are shown in FIGS. 6, 16 and 17. To accomplish this, the structured extracted data is communicated to the visualization unit 172, which provides the user with a visualization model containing one or more of the entities and their respective relationships (as explained below)…etc.”, the reference describes displaying one to one data relationships icons on an interface (e.g., figure 14).); and 
displaying, by the processor, a graphical relationship map, the graphical relationship map including an entity type icon based at least in part on the relationship map data and the search request(figure 14, paragraph[0052]-paragraph[0056], “In addition, the visualization model should display links 700 indicating relationships between one or more entities…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Joshi with the teachings of Roberts and Zhu to create map relationships of entities which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Joshi with the teachings of Roberts and Zhu to process structure and unstructured data for meaningful display to or used by a user (paragraph[0009]). 
 
Claims 2, 9, and 16
As to claims 2, 9, and 16, the combination of Joshi, Roberts, and Zhu discloses all the elements in claim 8, as noted above, and Zhu further disclose comprising: linking, by the processor, a first structured data set defining a first entity type with a second structured data set defining a second entity type to generate a structured link set (paragraph[0054], “further comprising: linking, by the processor, a first structured data set defining a first entity type with a second structured data set defining a second entity type to generate a structured link set, wherein the structured link set is based on a common key; and joining, by the processor, the structured link set to the relationship map data…etc.”), wherein the structured link set is based on a common key; and joining, by the processor, the structured link set to the relationship map data (paragraph[0054], “For example, assuming two entities are identified, the first being a person (e.g., Shakespeare) and the other a location (e.g., the Globe theater), and the sentence that describes these two entities includes one or more indicators in the text of the sentence that describes a relationship between the two entities...etc.”)

Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Joshi, Roberts, and Zhu discloses all the elements in claim 9, as noted above, and Zhu further disclose linking, by the processor, a first unstructured data set defining a third entity type with at least one of the first structured data set or the second structured data set to generate a hybrid link set (paragraph[0055], “Identified relationships are not limited to relationships indicated by linking words within a sentence. Relationships between entities are also identified where multiple entities are identified within a near proximity to each other, perhaps repeatedly, thus establishing an inference that a relationship does exist between the entities..etc.”), wherein the hybrid link set is based on an inference between the first structured data set and the first unstructured data set; and joining, by the processor, the hybrid link set to the relationship map data (paragraph[0055], “thus establishing an inference that a relationship does exist between the entities…etc.”).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi U.S. Patent Publication (2016/0034600; hereinafter: Joshi) in view of and further in view of Roberts et al. U.S. Patent Publication (2020/0320111; hereinafter: Roberts) and further in view of Zhu et al. U.S. Patent Publication (2008/0301120; hereinafter: Zhu)  and further in view of Bornea et al. U.S. Patent Publication (2013/0332478; hereinafter: Bornea) 

Claims 4, 11, and 18
As to claims 4, 11, and 18, the combination of Joshi, Roberts, and Zhu discloses all the elements in claim 10, as noted above, but do not appear to explicitly disclose linking, by the processor, a second unstructured data set defining a fourth entity type with the first unstructured data set to generate an unstructured link set, wherein the unstructured link set is based on a user entity; and joining, by the processor, the unstructured link set to the relationship map data.

However, Bornea discloses linking, by the processor, a second unstructured data set defining a fourth entity type with the first unstructured data set to generate an unstructured link set (paragraph[0009], “The method includes: receiving entity information that is extracted from a first set of unstructured data using an open domain information extraction system…etc.”), wherein the unstructured link set is based on a user entity; and joining, by the processor, the unstructured link set to the relationship map data (paragraph[0009], “wherein the entity information comprises relationship information between a first entity and a second entity of the first set of unstructured data; recognizing a pattern based on the relationship information and creating a schema for the first set of unstructured data based on the pattern (paragraph[0039], “These elements are deemed to be instances of the type "Researcher," which is deemed to be an instance of the type "Scientist." Instance level searching may be performed at query evaluation time and may be performed by the querying device 430…etc.”); and associating an element of the created schema with (i) an entity of a second set of unstructured data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Joshi with the teachings of Roberts, Zhu, and Bornea to obtain different user entities which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Joshi with the teachings of Roberts, Zhu, and Bornea to provide query and integration of structured and unstructured data (Bornea: paragraph[0009]). 

Claims 5, 6, 7, 14, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi U.S. Patent Publication (2016/0034600; hereinafter: Joshi) in view of and further in view of Roberts et al. U.S. Patent Publication (2020/0320111; hereinafter: Roberts) and further in view of Zhu et al. U.S. Patent Publication (2008/0301120; hereinafter: Zhu)  and further in view of Bornea et al. U.S. Patent Publication (2013/0332478; hereinafter: Bornea)  and further in view of Smith et al. U.S. Patent Publication (2017/0337262; hereinafter: Smith)

Claims 5 and 12
As to claims 5 and 12, the combination of Joshi, Roberts, Zhu, and Bornea discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose applying, by the processor, a natural language processing algorithm to at least one of the first unstructured data set or the second unstructured data set to generate the unstructured link set.

However, Smith discloses applying, by the processor, a natural language processing algorithm to at least one of the first unstructured data set or the second unstructured data set to generate the unstructured link set (paragraph[0035]-paragraph[0036], “In some embodiments, each of the first-graph edges may denote semantic similarity of unstructured text in documents corresponding to the two linked first-graph nodes. In some embodiments, the first graph may be generated from natural language processing of a corpus of unstructured text documents. In some cases, depending on the type of relationship, the edges may be directed (e.g., in a species-genus graph), or the edges may be undirected (e.g., in some types of similarity graphs)….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Joshi with the teachings of Roberts, Zhu, Bornea, and Smith to use natural language processing to link data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Joshi with the teachings of Roberts, Zhu, Bornea, and Smith to reveal other similarities between attributes of the represented documents, entities, or other features that may not be explicitly indicated by the graph (Smith: paragraph[0005]).

Claims 6 and 13
As to claims 6 and 13, the combination of Joshi, Roberts, Zhu, Bornea, and Smith discloses all the elements in claim 12, as noted above, and Zhu further disclose generating, by the processor, from the first unstructured data set and the second unstructured data set a topic set and generating the unstructured link set based on the topic set (paragraph[0052], “to associate the extracted entity with additional information such as the data document from which it was extracted, the category of the entity (for example, "location", "person", "organization"), the date of extraction or other information. While the specific structure of the list may be dictated by a specific embodiment, it is preferable for performance reasons…etc.”).


Claims 7, 14, and 20
As to claims 7, 14, and 20, the combination of Joshi, Roberts, Zhu, Bornea, and Smith discloses all the elements in claim 11, as noted above, and Zhu further disclose wherein the graphical relationship map includes a plurality of entity type icons each associated on a one to one basis with the first entity type, the second entity type, the third entity type, and the fourth entity type, and wherein the graphical relationship map includes a plurality of links between the plurality of entity type icons based on at least one of the structured link set, the hybrid link set, or the unstructured link set (figure 14, paragraph[0107], “Each node in the network represents an entity. The connecting lines between each entity represent relationships between the entities. In FIG. 13, a zoomed-in view of the same entity network is shown. Entities are shown by representative icons…etc.”).

Claim 19
As to claim 19, the combination of Joshi, Roberts, Zhu, Bornea, and Smith discloses all the elements in claim 18, as noted above, and Zhu further disclose applying, by the computer based system, a natural language processing algorithm to the first unstructured data set and the second unstructured data set to generate a corresponding topic set (paragraph[0052], “to associate the extracted entity with additional information such as the data document from which it was extracted, the category of the entity (for example, "location", "person", "organization"), the date of extraction or other information. While the specific structure of the list may be dictated by a specific embodiment, it is preferable for performance reasons…etc.”), wherein the corresponding topic set comprises matched topics between the first unstructured data set and the second unstructured data set (figure 14, paragraph[0107]. “The connecting lines between each entity represent relationships between the entities…etc.”); and generating, by the computer based system, the unstructured link set based on the corresponding topic set (paragraph[0056], “Preferably, the visualization model displays to the user the entity, which may, in the exemplary embodiment shown in FIG. 7 comprise a person, location, date, dollar amount, organization, concept, or percent value. In addition, the visualization model should display links 700 indicating relationships between one or more entities, possibly including a direction or weight of the relationship. Such information may be extracted based upon whether the relationship was explicit or implicit…etc.”).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
January 12, 2022